SETTLEMENT AGREEMENT



This Settlement Agreement (hereinafter "Settlement Agreement") is made and
entered into this 28th day of July 2004 ("Effective Date") by and between
Pac-West Telecomm, Inc. ("Pac-West"), a California corporation, and SBC
Telecommunications, Inc. on behalf of and as agent for Pacific Bell Telephone
Company d/b/a SBC California ("SBC California"). Pac-West and SBC California are
referred to individually herein as a "Party" and collectively herein as the
"Parties." Capitalized terms not defined herein shall have the meaning ascribed
to them in the applicable Interconnection Agreement.



PREAMBLE



WHEREAS, the Parties arbitrated an Interconnection Agreement before the Public
Utilities Commission of the State of California, which agreement became
effective on May 15, 2003 (the "2003 Agreement"); and



WHEREAS, on June 26, 2003 the Parties entered into a Settlement Agreement which
resolved all disputes between the Parties concerning amounts payable by either
Party to the other for any and all traffic exchanged prior to June 1, 2003 (the
"2003 Settlement Agreement"); and



WHEREAS, SBC California has disputed

and/or withheld payment on the amounts PacWest claims are owed by SBC California
for any and all traffic including, without limitation, Section 251(b)(5), Local,
Internet Service Provider ("ISP"), and intrastate IntraLATA Toll traffic
transported to and/or terminated by Pac-West (billed, unbilled, known, unknown
or otherwise) for the entire period prior to June 1, 2004 ("SBC California
Compensation Dispute");





WHEREAS, Pac-West has disputed and/or withheld payment on special access charges
that SBC California has invoiced to Pac-West on the billing account numbers as
set forth in Attachment A for the entire period prior to and including the SBC
invoices to PacWest dated May 15, 2004 (as reflected on the SBC invoices), which
charges include, but are not limited to, SONET Charges, Mileage Charges, Channel
Termination Charges, Multiplexing Charges, Cross-Connect Charges and Late
Payment Charges ("Special Access Disputes");



WHEREAS, the Parties disagree as to whether SBC California has the right to
collect long haul charges, pursuant to Section 3.2 of Appendix NIM of the 2003
Agreement, from Pac-West for the period beginning on February 1, 2004 up through
and including May 31, 2004, where a Point of Interconnection ("POI") was not
established by the Parties at each of the following nine SBC California tandem
switches located in the Los Angeles LATA by February 1, 2004: ANHMCA0152T,
ANHMCA0295T, RVSDCA0125T, GRDNCA0254T, GRDNCA0386T, SHOKCA0251T, SHOKCA0589T,
ALHBCA0165T and LSANCA0527T ("LA POI Migration Dispute");



WHEREAS, the Parties disagree as to whether SBC California has the right to
collect long haul charges, pursuant to Section 3.2 of Appendix NIM of the 2003
Agreement, from Pac-West for the period beginning on February 1, 2004 up through
and including June 30, 2004, where a POI was not established by the Parties at
each of the following five SBC California tandem switches: RDNGCA0225T,
EURKCA0141T, SNRSCA0130T, SNTCCA0102T, SNTCCA0148T and SNVACA0155T ("Virtual
Billing Dispute");



WHEREAS, on October 14, 2003, SBC California filed a complaint before the
California Public Utilities Commission ("CPUC") alleging breach by Pac-West of
the terms of the 2003 Agreement: Pacific Bell Telephone Company (U-1001-C) vs.
Pac-West Telecomm, Inc. (U-5266-C), Case 03-10-037; and



WHEREAS, on January 28, 2004, Pac-West filed a complaint before the CPUC
alleging breach by SBC California of the 2003 Agreement and related matters:
Pac-West Telecomm, Inc. (U-5266-C) vs. Pacific Bell Telephone Company
(U-1001-C), Case 04-01-035; and



WHEREAS, on February 6, 2004, the assigned ALJ issued the "Administrative Law
Judge's Ruling Consolidating Proceedings And Confirming Pleading Schedule" which
consolidated these two complaints in a single proceeding (the "CPUC Complaint
Proceeding"); and



WHEREAS, all of the causes of action asserted by each Party in its complaint in
the CPUC Complaint Proceeding, the SBC California Compensation Dispute, the
Special Access Disputes, the LA POI Migration Dispute and the Virtual Billing
Dispute shall be referred to herein collectively as the "Disputes;" and



WHEREAS, the Parties have resolved amicably differences between them concerning
the Disputes and corresponding charges; and



WHEREAS, in order to avoid future disputes concerning implementation of the 2003
Agreement, the Parties also each desire to agree upon certain specific
implementation practices which will apply to the 2003 Agreement

so long as it is in full force and effect;





NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each Party to the
other, Pac-West and SBC California, each intending to be legally bound hereby,
covenant and agree as follows:



 

AGREEMENT



The foregoing Recitals are hereby incorporated into and made a part of this
Settlement Agreement.



The Parties agree that effective August 1, 2003 SBC California has made the
Offer (as defined in Section 6.2 of the Reciprocal Compensation Appendix of 2003
Agreement) in California. Notwithstanding anything to the contrary in this
Settlement Agreement, the Parties further agree that the rates, terms and
conditions set forth in Section 6.2 through 6.9 of the Reciprocal Compensation
Appendix to the 2003 Agreement including, but not limited to, the rate for ISP
and Internet-bound traffic and the ISP and Internet-bound Minutes Growth Cap,
shall apply to ISP and Internet-bound traffic exchanged between the Parties
beginning August 1, 2003 and so long as the 2003 Agreement is in full force and
effect, subject to any intervening law made applicable pursuant to the
intervening law provisions of the 2003 Agreement including, but not limited to,
Section 30.18 of the General Terms and Conditions.



Subject to the reservation of rights set forth below in Paragraphs 8 and 9, SBC
California shall pay Pac-West within five (5) business days of receipt by SBC
California of both this Settlement Agreement signed by Pac-West and a copy of
the notice to the CPUC signed by Pac-West as set forth in Paragraph 7 below, the
amount of Four Million Eight Hundred Thousand Dollars ($4,800,000) ("SBC
Settlement Payment"). The SBC Settlement Payment shall apply as payment in full
of any and all charges (whether billed, unbilled, known or unknown or otherwise)
including, without limitation, Late Payment Charges that Pac-West asserts SBC
California owes and that SBC California asserts that PacWest owes for the
Disputes. Upon receipt of the SBC Settlement Payment, the Parties shall credit
the balance of charges on the invoices covered by this Settlement Agreement
immediately following the receipt of the SBC Settlement Payment. As a result of
the SBC Settlement Payment, pursuant to this Settlement Agreement, upon issuance
of credits by the Parties, the balance of all charges, credits and payments due
from SBC California to Pac-West, and from Pac-West to SBC California, shall be
zero (0) for all of the Disputes. Neither Party shall send the other Party any
further charges or claims related to the aforementioned Disputes. Except as
otherwise provided in this Agreement, the above-referenced payments and credits
shall be final and shall not be subject to any audit, verification, true-up,
adjustment, or claim for refund.



Within thirty (30) calendar days of the Effective Date of this Settlement
Agreement, PacWest will sign and return to SBC an amendment to the
Interconnection Agreement that outlines, among other things, an agreement
between the Parties over a billing arrangement in which Pac-West will lease from
SBC California the existing facilities currently interconnecting the networks of
SBC California and Pac-West at the following SBC California tandem switches:
BKFDCA1176T, RDNGCA0225T, EURKCA0141T, SNRSCA0130T, SNTCCA0102T, SNTCCA0148T and
SNVACA0155T ("Virtual Billing Arrangement"). The Parties agree that such Virtual
Billing Amendment will be substantially in the form of Attachment B to this
Settlement Agreement. PacWest and SBC will cooperatively take all reasonable
steps to obtain prompt state regulatory commission approval of said amendment.



During the remaining term of the 2003 Agreement, the CPUC may issue a decision
in its proceeding involving Application 01-02-024, Application 01-02-035,
Application 02-02-031, Application 02-02-032, and Application 02-02-034 (the
"UNE Relook Proceeding"). In the event such a future decision adopts revised
reciprocal compensation rates, the Parties recognize that it is possible that
such revised rates could become effective in some form as between the Parties,
pursuant to the terms of both the CPUC's decision and the applicable intervening
law provisions in the 2003 Agreement. Notwithstanding anything to the contrary
in this Settlement Agreement, should the CPUC's decision in the UNE Relook
Proceeding, in conjunction with the intervening law provisions of the 2003
Agreement, require any retroactive application of such revised rates ordered by
the CPUC, the Parties agree that the minutes of use subject to any retroactive
true-up shall in no event extend to traffic exchanged prior to June 1, 2003.
Further notwithstanding anything to the contrary in this Settlement Agreement,
the Parties also agree that the minutes of use subject to such true-up shall in
no event exceed the minutes of use for June 2003 and July 2003, which the
Parties agree are 4,803,504,994, and the non-ISP-bound minutes of use from
August 1, 2003 through and including May 31, 2004, which the Parties agree are
200,290,899. The minutes of use for non-ISP-bound traffic exchanged after May
31, 2004 and subject to true-up, if any, under this paragraph, shall be
determined in accordance with the CPUC's decision in the UNE Relook Proceeding,
in conjunction with the applicable intervening law provisions in the 2003
Agreement.



Resolution of Issues.



The Parties agree that except as set forth below in the reservation of rights,
the Parties have settled all issues, both known and unknown, regarding amounts
(whether billed, unbilled, known or unknown or otherwise) owed by SBC California
to Pac-West and owed by Pac-West to SBC California for the Disputes.



Within three (3) business days of the execution of this Settlement Agreement by
Pac-West and SBC California, through a joint filing SBC California shall advise
the CPUC that SBC California withdraws with prejudice the complaint it filed
with the CPUC on October 14, 2003, Case No. 03-10-037, and Pac-West shall
likewise advise the CPUC that Pac-West withdraws with prejudice the complaint it
filed with the CPUC on January 28, 2004, Case No. 04-01-035, and each of the
Parties shall request that the CPUC dismiss its complaint with prejudice. A copy
of the joint notice to be filed with the CPUC described in this paragraph is
attached as Attachment C and is incorporated herein.



Reservation of Rights.



This Settlement Agreement shall in no way prohibit, act as a waiver or
acceptance, or otherwise preclude the Parties from: (i) challenging any
arbitration decisions, or any other Commission order, or any other decision,
opinion, order, rule, or regulation ordering it to pay reciprocal compensation
on ISP traffic; or (ii) asserting any rights on any other issue relating to or
arising out of the payment of reciprocal compensation on ISP traffic not
expressly covered by this Settlement Agreement.



Pac-West hereby agrees that nothing contained in this Settlement Agreement
constitutes or shall be deemed to constitute a waiver by SBC California of any
right of recoupment and/or any right of set-off that SBC California may have
with respect to Pac-West and, further agrees that any right of recoupment and/or
any right of set-off that SBC California may have with respect to Pac-West or,
in the event a petition is filed under chapter 7 or 11 of title 11 of the United
States Code, Pac-West's estate shall survive and be preserved even after
confirmation of any plan of reorganization despite any discharge that might be
granted to Pac-West under Section 1141 of the Bankruptcy Code and any effect
given to that discharge under Section 524 of the Bankruptcy Code.



Releases and Discharges.



Pac-West, on behalf of and for itself and its subsidiaries, parents, affiliates,
employees, officers, directors, shareholders, partners, owners, agents,
managers, representatives, accountants, attorneys, trustees, advisors,
successors, predecessors in interest, heirs, executors and assigns, hereby fully
and unconditionally releases, acquits and forever discharges SBC California, its
estate, the estates of its subsidiaries and affiliates, any estate
representatives, or any reorganized SBC California (or their successors and
assigns) and their predecessors and successors in interest, heirs, assigns,
past, present and future officers, directors, shareholders, agents, employees,
managers, representatives, attorneys, accountants, advisors, owners, partners,
shareholders, trustees, parent and subsidiary organizations, affiliates and
partners of and from, and does hereby relinquish, any and all past and present
actions, suits, arbitrations, damages, claims, demands in law or equity,
obligations, charges, complaints, causes of action, injuries, liabilities,
rights, judgments, penalties, fines, losses, bonds, bills, expenses and all
other legal responsibilities, whether known or unknown, whether suspected or
unsuspected, including but not limited to (i) causes of action for contract,
tort and other claims, and including, without limitation, claims based on
negligence or strict liability, compensatory, equitable and/or injunctive relief

general, specific or punitive damages, costs, losses, expenses and compensation,
based on any theory of recovery, which Pac-West has against SBC California
arising directly or indirectly out of or relating in any way to any of the
aforementioned Disputes; and (ii) in the event a petition is filed under chapter
7 or 11 of title 11 of the United States Code, any and all causes of action
which Pac-West, its estate, the estates of its subsidiaries and affiliates, any
estate representative, or any reorganized Pac-West entity (or their successors
and assigns) may have against SBC California under the Bankruptcy Code,
including, but not limited to those actions arising under chapter 5 of the
Bankruptcy Code arising directly or indirectly out of, or relating in any way to
any of the aforementioned Disputes. This release and this discharge covers all
of such claims of every kind whatsoever, now existing or hereafter incurred or
arising, matured or unmatured, direct or indirect, absolute or contingent, and
whether or not contemplated or asserted by Pac-West relating in any way to the
aforementioned Disputes.





SBC California, on behalf of and for itself and its subsidiaries, parents,
affiliates, employees, officers, directors, shareholders, partners, owners,
agents, managers, representatives, accountants, attorneys, trustees, advisors,
successors, predecessors in interest, heirs, executors and assigns, hereby fully
and unconditionally releases, acquits and forever discharges Pac-West, its
estate, the estates of its subsidiaries and affiliates, any estate
representatives, or any reorganized Pac-West (or their successors and assigns)
and their predecessors and successors in interest, heirs, assigns, past, present
and future officers, directors, shareholders, agents, employees, managers,
representatives, attorneys, accountants, advisors, owners, partners,
shareholders, trustees, parent and subsidiary organizations, affiliates and
partners of and from, and does hereby relinquish, any and all past and present
actions, suits, arbitrations, damages, claims, demands in law or equity,
obligations, charges, complaints, causes of action, injuries, liabilities,
rights, judgments, penalties, fines, losses, bonds, bills, expenses and all
other legal responsibilities, whether known or unknown, whether suspected or
unsuspected, including but not limited to (i) causes of action for contract,
tort and other claims, and including, without limitation, claims based on
negligence or strict liability, compensatory, equitable and/or injunctive
relief, general, specific or punitive damages, costs, losses, expenses and
compensation, based on any theory of recovery, which SBC California has against
Pac-West arising directly or indirectly out of, or relating in any way to any of
the aforementioned Disputes; and (ii) in the event a petition is filed under
chapter 7 or 11 of title 11 of the United States Code, any and all causes of
action which SBC California, its estate, the estates of its subsidiaries and
affiliates, any estate representative, or any reorganized SBC California entity
(or their successors and assigns) may have against Pac-West under the Bankruptcy
Code, including, but not limited to those actions arising under chapter 5 of the
Bankruptcy Code arising directly or indirectly out of, or relating in any way to
any of the aforementioned Disputes. This release and this discharge covers all
of such claims of every kind whatsoever, now existing or hereafter incurred or
arising, matured or unmatured, direct or indirect, absolute or contingent, and
whether or not contemplated or asserted by SBC California relating in any way to
the aforementioned Disputes.



Notwithstanding anything contained in this Settlement Agreement to the contrary,
the Parties acknowledge and agree, and it is the intent of the Parties that the
only matters being resolved by this Settlement Agreement are the items
explicitly defined as Disputes herein and that no other claims are encompassed
within the releases granted in this Settlement Agreement.



Waiver of California Civil Code §1542. With respect to the releases set forth
above ("Releases"), Pac-West and SBC California further agree that if,
subsequent to the execution of the Releases, Pac-West or SBC California incur or
suffer loss, damage, or injuries that are in any way related to or caused by the
Disputes set forth above, but that are unknown and unanticipated at the time the
Releases are signed, the following applies:



Pac-West or SBC California, as the case may be, assume the above-mentioned risks
and understand that the Releases SHALL APPLY TO ALL UNKNOWN OR UNANTICIPATED
RESULTS OF THE TRANSACTIONS AND OCCURRENCES DESCRIBED ABOVE, AS WELL AS THOSE
KNOWN AND ANTICIPATED, and upon advice of counsel, Pac-West and SBC California
do each hereby waive any and all rights under California Civil Code §1542, which
section has been duly explained and reads as follows: "A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release."

Pac-West and SBC California represent that they have each obtained the advice of
legal counsel prior to signing these Releases, and that they execute these
Releases voluntarily, with full knowledge of their significance, and with the
express intention of effecting the legal consequences provided by California
Civil Code §1542, i.e.,"the extinguishments of all obligations."

(3) This Settlement Agreement shall constitute and is a general release of the
Disputes as defined herein. The Parties each represent and warrant to the other
that they have not heretofore assigned or transferred, or purported to assign or
transfer, any claim, demand, debt, liability or cause of action herein released.
Except as otherwise expressly provided herein, the above Releases do not apply
to the rights, liabilities and obligations created by this Settlement Agreement.



Effective Date.



The Parties agree that the terms and conditions of this Settlement Agreement
shall take effect immediately upon execution of this Settlement Agreement;
provided, however, that should any third party challenge this Settlement
Agreement, or any portion thereof, in any venue for any reason and such
challenge is successful in rescinding or otherwise reversing or nullifying any
portion of this Settlement Agreement, then this Settlement Agreement shall be
deemed void ab initio and each of the Parties shall be returned to the position
that each was in prior to the execution of this Settlement Agreement. Both
Parties will take all reasonable measures to defend this Settlement Agreement.



Confidentiality.



In consideration of this Settlement Agreement, the Parties agree and acknowledge
that the terms of this Settlement Agreement are intended to be strictly
confidential, and they agree not to disclose directly or indirectly any of the
terms of the Settlement Agreement, other than the existence of this Settlement
Agreement, to any person not a party to this Settlement Agreement, with the
exception of disclosures to (1) their attorneys, for the sole purpose of
obtaining legal counsel; (2) their accountants, and/or financial advisors, for
the sole purpose of obtaining accounting or financial advice; (3) such
governmental officers, including judicial courts, regulatory agencies or
equivalent forums in order to enforce this Settlement Agreement or address any
dispute hereunder; and (4) judicial court or regulatory agency as may be
required by law. Subject to the exceptions identified in item (3) above, neither
Party shall voluntarily offer this Settlement Agreement, its existence or its
terms as evidence in any judicial, administrative or other legal proceedings
between the Parties. The Parties agree that they will notify each other in
writing within ten (10) calendar days of the receipt of any subpoena, court
order, or administrative order requiring disclosure of information subject to
this non-disclosure provision. Any notices required under this paragraph shall
be served upon the Parties via telecopier and overnight priority mail as
follows:



For Pac-West:



John Sumpter

Vice President --Regulatory

Pac-West Telecomm, Inc.

1776 March Lane

Stockton, CA 95207

Telephone No. (209) 926-3136

Facsimile No. (209) 926-4585



For SBC California:



Contract Administration

ATTN: Notices Manager

311 S. Akard, 9th Floor

Four SBC Plaza

Dallas, TX 75202-5398



The Parties explicitly acknowledge that some aspects of this Settlement
Agreement may be material events requiring appropriate disclosure by Pac-West in
accordance with the regulations, guidelines, and requirements of the U.S.
Securities and Exchange Commission; provided however, the Parties agree that any
such disclosure under this paragraph shall be limited to a disclosure in
substantially the following form by Pac-West (as to which disclosure, SBC
California expresses no opinion regarding its adequacy, necessity or
completeness under the securities laws or any other laws) which will not be
deemed to be a violation of this Paragraph 15:



"On July 28, 2004, Pac-West entered into a Settlement Agreement with SBC
California regarding various disputes each party had with the other party's
invoices for charges billed in prior periods through June 1st. Under the terms
of the Settlement Agreement, SBC California agreed to pay Pac-West $4.8
million."



No Admission.



This Settlement Agreement is not, and shall not, in any way be construed to be
an admission by either Party, or any of their former or current parent
companies, successors, assigns, affiliates, subsidiaries, directors, officers,
employees and agents, that any one of them has acted wrongfully and/or illegally
in any manner and the settlement set forth herein shall not be construed by any
person or in any court, agency or tribunal whatsoever as a present or past
admission of liability.



Dispute Resolution.



The Parties agree that in the event of a default or violation hereunder, or for
any dispute arising under this Settlement Agreement, the Parties shall follow
the dispute resolution procedures set forth in the then current Interconnection
Agreement.



Joint Work Product



This Amendment is the joint work product of the Parties, and has been negotiated
by the Parties and their respective counsel. It shall be fairly interpreted in
accordance with its terms, and in the event of any ambiguities, no inferences
shall be drawn against either Party.



 

Entire Agreement.



The Settlement Agreement constitutes the entire agreement of the Parties with
respect to the subject matter hereof. Any modifications of this Settlement
Agreement shall be in writing and signed by both Parties.

Governing Law.



The validity, construction, enforcement and effect of this Settlement Agreement
shall be governed by the laws of the State of California, and all proceedings,
legal or equitable, hereunder, must be brought before a court of competent
jurisdiction.



Authority.



Each person whose signature appears on this Settlement Agreement on behalf of a
Party represents that he or she has authority to bind such Party and
acknowledges that the other Party is and will be acting in reliance upon said
representation in acting upon the terms and conditions hereof.



Other Documents.



The Parties shall execute such further instruments and documents and shall
perform such further acts as may be reasonably necessary or convenient to carry
out and perform the terms and provisions of this Settlement Agreement.





 

Counterparts.



This Settlement Agreement may be signed in counterparts. The execution date of
this Settlement Agreement shall be the date of the last required signature
affixed hereto.



IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be
executed by their duly authorized officers as of the day and year first above
written.





Pac-West Telecomm, Inc

.

SBC Telecommunications, Inc. on behalf of and as agent for

Pacific Bell Telephone Company d/b/a SBC California





   

Signature: /s/ John F. Sumpter



Signature: /s/ Glen Sirles

Name: John F. Sumpter

(Print or Type)



Name: Glen Sirles

Title: Vice President Regulatory

(Print or Type)



Title: Vice President & General Manager, Local Interconnection Services

Date: July 28, 2004



Date: July 28, 2004

   



